Citation Nr: 0321816	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  00-12 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a status-post cervical 
spine fusion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1971 
and from November 1974 to November 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied the veteran service 
connection for his status-post cervical spine fusion.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  During service, the veteran was seen on many occasions 
over several years for complaints of neck pain radiating to 
both shoulders, tingling in both hands, and findings of 
cervical spasm and chronic cervical strain; an x-ray showed 
narrowing of the C5-6 intervertebral disc space. 

3.  There is competent medical evidence of record causally 
relating the veteran's status-post cervical spine fusion to 
his active service.


CONCLUSION OF LAW

A cervical spine disorder was incurred during the veteran's 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103A, 5107(b), 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The rating decision, 
the statement of the case, and supplemental statement of the 
case issued in connection with the veteran's appeal, as well 
as additional correspondence to the veteran, have notified 
him of the evidence considered, the pertinent laws and 
regulations, and the reason that his claim was denied.  The 
RO indicated that it would review the information of record 
and determine what additional information is needed to 
process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to grant 
service connection, as well as provided a detailed 
explanation of why the requested benefit was not granted.  In 
addition, the rating decision, statement of the case, and 
supplemental statement of the case included the criteria for 
granting service connection, as well as other regulations 
pertaining to his claim.  In addition, a February 2001 letter 
to the veteran, from the RO, notified the veteran that his 
case was reconsidered with reference to the VCAA.  The Board 
acknowledges that the RO did not notify the veteran of the 
provisions of the VCAA, the kind of information needed from 
him, and what he could do to help his claim, as well as the 
VA's responsibilities in obtaining evidence, but nonetheless, 
remand for notice of these provisions of the VCAA is 
unnecessary given the Board's favorable decision.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence VA would attempt to 
obtain).  Accordingly, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and private 
medical records have been obtained.  In addition, the veteran 
was afforded a VA examination and a hearing before the RO.  
The veteran and his representative have not made the Board 
aware of any additional evidence that should be obtained 
prior to appellate review, and the Board is satisfied that 
the requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  The mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.   In addition, a veteran is entitled to 
a presumption of service connection where a veteran has 
served continuously for 90 days and a chronic disability, 
such as arthritis, is manifested to a degree of 10 percent or 
more within one year of service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury, resulting in 
a current disability, was incurred or aggravated in active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

The pertinent medical evidence of record consists of the 
veteran's service medical records, private medical records, 
and VA examination reports, as well as a transcript of the 
veteran's hearing before the RO.

A March 1977 service medical record shows that the veteran 
complained of a neck injury during physical training with 
numbness of the right arm and shoulder.  An orthopedics 
consultation sheet indicates that the veteran had an acute 
cervical strain.  Examination showed rigid posture, with a 
straight cervical spine and motion in all planes.  
Neurological examination was within normal limits.  X-rays 
showed a straight cervical spine, without evidence of a 
structure deformity or spondylolisthesis.  

A March 1977 radiology report indicates that a review of 
cervical spine films showed minimal narrowing of the C5-C6 
intervertebral disc space.

An April 1977 service medical record shows that the veteran 
complained of persistent neck pain with radiation to the 
shoulders and "tingling" along the ulnar distribution of 
the right hand.  The veteran was unable to flex his neck due 
to pain.  There was a palpable spasm to the medial trapezius 
bilaterally.  X-rays revealed a minimal narrowing of the C5-
C6 interspace.  Deep tendon reflexes were normal and motor 
examination was normal. The assessment was cervical spasm.  
An orthopedics consultation sheet states that the veteran had 
decreased range of motion, but without point tenderness.  
Motor and sensory examinations were normal.  There was no 
evidence of spasm and x-rays were "negative."

A follow-up treatment note, also dated April 1977, indicates 
that the veteran complained of increased neck pain, despite 
use of a cervical collar.  Intermittent cervical traction and 
active range of motion of the cervical spine was prescribed.  
The assessment was mild sprain.  Another follow-up record 
showed that the veteran had full range of motion with minimal 
pain.

A Physical Profile Record, dated in late April 1977, shows 
that the veteran had a resolved cervical strain and was 
cleared for duty.

A July 1978 service medical record states that the veteran 
complained of decreased range of motion of the neck and right 
shoulder.  The veteran reported a history of neck stiffness.  
Examination showed decreased range of motion of the neck with 
tension and tenderness of the muscles on the right side of 
the neck and of the right shoulder.  The assessment was neck 
strain.

In October 1978, the veteran again complained of neck pain.  
Examination showed full forward flexion of the cervical 
spine, without tenderness.  The veteran was unable to 
hyperextend his neck past the neutral position without pain 
and the right trapezius muscles were tense.  The assessment 
was cervical strain.

Another October 1978 medical record shows that the veteran 
complained of pain in his lower cervical and upper thoracic 
spine, and stated that he could not move his head.  He was 
able to move his upper and lower extremities on his own.  He 
denied a history of trauma.  Examination showed that the 
veteran's spine was nontender, but that the veteran's neck 
muscles were in spasm, with very little rotation.  There were 
also muscle spasms of the left side of the veteran's back.  
Sensation was intact.  The assessment was severe muscle spasm 
of the neck and left side of the back.  

A November 1978 follow-up treatment record states that the 
veteran complained that he could not bend his neck due to 
stiffness of the left shoulder and neck.  He denied numbness, 
tingling, or weakness.  There was no evidence of point 
tenderness, but there was spasm of the upper shoulder muscle.  
Range of motion was limited due to guarding.  The assessment 
was spasm for "? reason."

A subsequent November 1978 medical record states that the 
veteran was seen for a follow-up check of a muscle spasm of 
the posterior cervical area.  Examination showed a mild 
posterior cervical spasm, without redness or tenderness.  
Range of motion was full, without tenderness or pain.  The 
assessment was resolving posterior cervical spasm.  

A December 1978 treatment record indicates that the veteran 
complained of lower back, shoulder, and neck pain.  He 
reported that he was seen three weeks earlier for upper body 
stiffness and diagnosed with "nerves."  Examination showed 
that the veteran was worried and had tender muscles of the 
anterior neck (sternocleidomitis) and trapezius.  The 
assessment was tension syndrome.

A subsequent December 1978 medical record shows that the 
veteran complained of intermittent back and neck pain and 
stiffness.  The veteran reported experiencing swelling and 
tenderness of the anterior cervical glands bilaterally and 
pain in the posterior neck.  Examination showed tenderness of 
the cervical glands, post cervical muscles, and trapezius 
muscle.  His reflexes were brisk and symmetrical.  He 
reported a history of arthritis in his parents and rheumatoid 
arthritis in his grandmother.  The impression was possible 
rheumatoid or gouty arthritis.  The examining provider stated 
that a psychosomatic illness could not be ruled out.

A follow-up treatment note, also dated December 1978, 
indicates that the veteran did not report any improvement.  
Examination showed that the veteran had tenderness of the 
cervical muscle groups.  The impression was muscle stiffness 
of unknown etiology, with a functional overlay.  Another 
follow-up record indicates that the veteran had slightly 
tender trigger areas around the left levator scapula and 
brisk and symmetrical reflexes.  The impression was muscle 
pain with functional overlay.

A December 1978 radiology report indicates that there were 
normal height, alignment, and disc interspaces of the 
cervical spine, with intact joints and unremarkable soft 
tissues.  The impression was normal cervical spine.  An x-ray 
of the veteran's thoracic spine showed degenerative changes 
with osteophytic spurring, post-traumatic in nature. 

A January 1979 treatment record indicates that the veteran 
continued to complain about pain and stiffness in his neck 
and shoulders, unrelieved by heat, position, or pain 
relievers.  Examination was negative for cervical findings, 
except slight limitation of extension.  Reflexes were brisk 
and symmetrical.  The impression was myofascial pain syndrome 
of the neck and shoulder.

A follow-up treatment record, also dated January 1979, states 
that the veteran complained of pain and stiffness in the 
cervical region, particularly on extreme range of motion.  X-
rays showed some degenerative changes.

In May 1979, the veteran reported a 2-year history of 
intermittent neck pain, without precipitating factors.  A 
family history of arthritis was noted.  Examination was 
negative for cervical spasms.  There was a "suggestion of 
creptitation" with flexion and extension.  Range of motion 
was full, with pain, in all directions.  There was increased 
tenderness in the C7-8 area.  The assessment was chronic 
cervical strain with an acute exacerbation, without evidence 
of a structural deformity.

In June 1979, the veteran was diagnosed with probable 
degenerative joint disease of the thoracic spine and possibly 
the cervical spine as well.  Another June 1979 record 
indicates that there was no evidence of spasm, but that there 
was percussion tenderness over the cervical spine.

An August 1979 Disposition Form states that the veteran 
underwent treatment for arthritis of the thoracic spine with 
probable cervical spine involvement.

An undated Master Problem List shows that the veteran was 
treated for a minor acute cervical strain in March and April 
1977 and May 1979.

A March 1980 Report of Medical History indicates that the 
veteran reported experiencing arthritis and paralysis.  In 
addition, the veteran reported treatment for a neck and spine 
problem since 1975.  Clarification by a physician stated that 
the veteran had arthritis of the neck and spine.  The 
contemporaneous Report of Medical Examination indicates that 
clinical evaluation of the veteran's neck was normal, but 
that evaluation of the veteran's spine and musculoskeletal 
system showed arthritis of the neck.

A March 1987 Report of Medical History indicates that the 
veteran reported experiencing a "painful or 'trick' shoulder 
or elbow" and swollen or painful joints.  The 
contemporaneous Report of Medical Examination showed that 
clinical evaluation of the veteran's neck, spine, 
musculoskeletal system, and extremities was normal.  

The veteran's August 1992 Report of Medical History shows 
that the veteran reported experiencing arthritis.  The 
contemporaneous Report of Medical Examination shows that 
clinical evaluation of the veteran's neck, spine, 
musculoskeletal system, and extremities was normal.  An x-ray 
showing mild spondylosis of the mid-thoracic spine was noted.

A September 1997 medical record from D. A. Ginnebaugh, M.D. 
states that the veteran had been treated for left shoulder 
tendonitis, with anterior tenderness, but without 
neurovascular deficits.  Range of motion was decreased in all 
directions.

A September 1998 EMG and nerve conduction report from Manaf 
Seid-Arabi, M.D. indicates that such studies of the veteran's 
left upper extremity revealed an acute cervical 
radiculopathy, most likely a C6 radiculopathy of the left 
side.

An October 1998 private medical record states that the 
veteran complained of neck and bilateral arm pain, following 
an exercise while at high school camp where he taught.  There 
was decreased range of motion of the cervical spine.  Motor 
strength and sensation were intact, as were the veteran's 
cranial nerves.  The impression was cervical radiculopathy at 
left C6. 

An October 1998 information sheet associated with records 
from V. M. Morreale, M.D. states that the veteran sought 
treatment for numbness and tingling of the right arm, neck 
pain, and left-side back pain since about July 1998, due to 
an injury in June 1998.

An October 1998 radiology report shows that an MRI of the 
cervical spine showed degenerative disc bulging and posterior 
spondylitic spurring at C3-4, C4-5, C5-6, and C6-7.  The 
degenerative changes at C6-7 caused narrowing of the neural 
foramina on the left and the degenerative changes at C5-6 
caused some mild effacement of the anterior cervical 
subarachnoid space and anterior portion of the cervical 
spinal cord.  There was no evidence of a herniated cervical 
disc.

A December 1998 surgical report from St. John Hospital states 
that the veteran underwent an anterior cervical discetomy and 
fusion of C5-C6 and C6-C7 due to herniated discs at C5-C6 and 
C6-C7 and left upper extremity pain and weakness.    A 
pathology report indicates that there was dense fibrous 
connective tissue and cartilage, consistent with 
intervertebral discs at C5-C6 and C6-C7.

A December 1998 Attending Physician's Statement from Dr. 
Morreale states that the veteran underwent an anterior 
cervical discetomy with fusion and instrumentation due to 
cervical radiculopathy.  Dr. Morreale stated that the 
veteran's disorder arose out of his employment, when the 
veteran fell during a "trust me fall" exercise while 
working as a high school ROTC teacher in June 1998.  Dr. 
Morreale also stated that the veteran could return to work 
full-time in March 1999.

A postoperative MRI report, dated December 1998, states that, 
upon MRI, there was no evidence of cord compression, and that 
the veteran's canal narrowing at C5-C6 was improved.

A December 1998 letter from Dr. Morreale to Dr. Ginnebaugh 
states that the veteran had a two-level disc herniation of 
the cervical spine, for which he underwent an anterior 
cervical discetomy and fusion for left arm weakness and pain.  
Dr. Morreale stated that the veteran's left upper extremity 
problems were resolved by the surgery, but that the veteran 
developed a right shoulder problem following the surgery, 
which Dr. Morreale felt was an axillary nerve impingement 
syndrome due to an injury, and for which he was referred to 
an orthopedic surgeon.

A March 1999 Disability Certificate from Dr. Morreale states 
that the veteran had been under his care since October 1998 
and that the veteran was sufficiently recovered to resume a 
normal workload.

An October 1999 statement from one of the veteran's providers 
states that the veteran reported a history of injury to his 
neck during physical training in March 1977.  The veteran 
also reported a history of paralysis of the upper and lower 
extremities, requiring hospitalization.  The provider opined 
that there was "a direct correlation" between the veteran's 
March 1977 injury and his persistent cervical disc problems.

The veteran was afforded a VA examination in November 1999.  
According to the report, the veteran reported that he injured 
his back, neck, and left shoulder in 1977, during physical 
training, which required treatment.  He related that he 
required two days of hospitalization for difficulty moving 
his hands, pain, and stiffness, and that following such 
treatment, he was periodically assigned light duty.  He also 
related that he started experiencing difficulty with numbness 
of the left shoulder and arm in 1992, for which he had 
physical therapy and chiropractic treatment until 1995, 
followed by disc surgery on the neck in 1998.  He also 
reported that he was employed as a teacher.  

Physical examination showed that the veteran had good 
posture.  The veteran's cervical spine had normal alignment 
and good muscle tone, without spasm.  There was no atrophy or 
scoliosis.  There was anterior surgical scar at the base of 
the neck.  There was no tenderness.  Range of motion was 
extension to 10 degrees with pain, forward flexion to 25 
degrees, lateral flexion to 10 degrees, and rotation to 35 
degrees.   He had full range of motion of the shoulders, and 
his shoulders were symmetrical.  There was no evidence of 
neurological deficiency of the upper extremities and grip 
strength was good.  Sensation was normal.  Both lower 
extremities were negative for evidence of a neurological 
deficiency and straight leg raising was to 70 degrees.  X-
rays of the cervical spine revealed a cervical spine fusion 
with plates and screws between C5 and C7.  An EMG and nerve 
conduction studies showed a normal motor and sensory 
conduction of the bilateral median and ulnar nerves and a 
normal EMG of the bilateral upper extremities and cervical 
paraspinal muscles.  The diagnosis was status-post cervical 
spine fusion without residual neurological involvement in the 
upper limbs.  Other diagnoses included mild degenerative 
changes and a history of injury to the thoracic spine and 
limitation of lumbar spine motion with mild degenerative 
changes.  The examiner opined that the veteran had a cervical 
spine disability, which was separate and distinct from his 
thoracic spine disorder.

A January 2000 treatment note from Dr. Ginnebaugh states that 
the veteran had shingles at the right C6 distribution, with 
some mild C5 involvement.

The veteran was afforded a hearing before the RO in May 2000.  
According to the transcript, the veteran testified that he 
injured his neck during physical training in March 1977, and 
that his injury caused numbness of the right arm and 
shoulder.  He also testified that he first sought treatment 
for his neck after his service in June or July 1993, from a 
chiropractor.  He also testified that he stopped going to the 
chiropractor upon the recommendation of his primary care 
physician, as he was not getting any relief, and that he 
subsequently had neurosurgery after an MRI and EMG, which 
showed degenerative changes.

A May 2000 letter from Dr. Ginnebaugh states that he reviewed 
the veteran's entire file of service medical records, and 
that he reviewed over 20 entries regarding the veteran's 
cervical spine.  Dr. Ginnebaugh stated that both the 
veteran's in-service treatment and his current treatment are 
"in direct correlation to the C5-C6 and C6-C7, C8 area . . . 
." and that these areas are referenced in his service 
medical records.  Dr. Ginnebaugh also stated that the 
veteran's EMG and nerve conduction study, in September 1998, 
and the veteran's MRI, in October 1998 support the "direct 
correlation [between] the service injury [and] his current 
condition."  According to Dr. Ginnebaugh, the MRI showed 
degenerative disc bulging and posterior spondylitic spurring 
at C3-4, C4-5, C5-6, and C6-7, and that the degenerative 
changes at C5-6 were central and caused mild flattening of 
the cervical spinal cord.  He concluded that these clinical 
findings were "directly related [to the veteran's] past 
history dated from March 1977" and that a review of the 
veteran's medical records and past history enabled him to 
determine that the veteran's past injury is related to his 
current disorder.

A May 2000 treatment record from Dr. Ginnebaugh states that 
the veteran had "cervical radiculopathy, directly correlated 
to his military service."

A June 2000 private medical record from A. A. Schwalm, B.S., 
D.C., D.A.A.P.M., of the Parkway Chiropractic Center, states 
that the veteran first sought treatment in 1993 "for 
injuries sustained while serving in the United States 
military."  Dr. Schwalm stated that the veteran provided him 
with a copy of his service medical records for review, and 
that the veteran complained of neck pain, with radiation into 
the arms, and upper back pain with left hand numbness.  The 
diagnosis was nerve root irritation with disc involvement.  
Dr. Schwalm stated that the veteran was prone to frequent and 
severe exacerbations and that his disorder continued until 
1998, when the veteran underwent surgery for his disorder.  
Dr. Schwalm further opined that the veteran's disorder was 
"the same condition he first was treated for in 1993," and 
was "direct[ly] cause[d] [by] his injuries sustained while 
serving in the United States military." 

A VA medical specialist's opinion, from the Co-Chief of 
Orthopedics, was obtained in October 2001.  According to the 
report, the veteran's claims file and service medical records 
were reviewed, and the specialist summarized these findings 
in the report.  The specialist noted that the veteran was 
treated in the late 1970s for cervical spine spasms or 
strains, with myofascial pain syndrome, but without evidence 
of neurological involvement, but that there was a nearly 13 
year period in the veteran's service medical records where 
there was no mention of his cervical spine or neurological 
symptoms.  The specialist also noted that the veteran's first 
application for service connection, in 1993,  did not include 
any cervical spine complaints.  The specialist further stated 
that the veteran received chiropractic treatment from Dr. 
Schwalm from 1993 to 1998, and that in 1998, he sought 
treatment from Dr. Ginnebaugh, who ordered an EMG, nerve 
conduction, and MRI.  These tests showed degenerative changes 
and narrowing of neural foramina.  The specialist further 
stated that the veteran underwent an anterior cervical 
discectomy and fusion, C5-C6, C6-C7, with right iliac crest 
bone graft harvesting and placement of a Synthes cervical 
spine locking plate.  He also noted that the VA examination 
in November 1999 diagnosed the veteran with status-post 
cervical spine fusion without any residual neurological 
involvement.  The specialist opined that he "[saw] no reason 
to attribute [the veteran's] present post-operative cervical 
fusion condition to his service . . . ." absent statements 
and/or records from Drs. Schwalm and Ginnebaugh attesting to 
treatment of the veteran's cervical spine between the 
veteran's discharge from service and 1998 surgery.  He then 
concluded that the "operation on the [veteran's] cervical 
spine, while it was undoubtedly an appropriate operation, 
[could not] be attributed specifically to either a condition 
which existed while he was in the military or to a condition 
which was made worse by his service in the military or to 
some other condition which secondarily contributed to the 
cervical spine operation."

As mentioned earlier, the veteran claims entitlement to 
service connection for status-post cervical spine fusion.  An 
award of service connection requires that the veteran incur a 
disease or disability during service.  See 38 U.S.C.A. 
§§ 1110, 1131.  Based on the foregoing medical evidence and 
the entire record, the Board finds that the evidence 
establishes that the appellant's status-post cervical spine 
fusion was incurred during active service. 

The Board observes that the medical evidence of  record 
demonstrates that the veteran was treated in service for 
cervical strain/sprain due to an injury during physical 
training.  Additionally, the Board finds it significant that 
the veteran had x-rays of the cervical spine at that time, 
which showed a minimal narrowing of the intervertebral disc 
space at C5-C6, which is entirely consistent with the 
location of the degenerative changes, radiculopathy, and 
herniated discs in 1998.  More significantly, Dr. Ginnebaugh 
clearly indicated that the veteran's cervical radiculopathy, 
and consequential cervical spine fusion, was due to his 
military service, as the areas of the veteran's in-service 
and post-service treatment were directly correlated.  In this 
regard, the Board points out that Dr. Ginnebaugh reviewed the 
veteran's service medical records prior to concluding that 
the veteran incurred a cervical spine injury in service, 
which caused his cervical radiculopathy and subsequent 
cervical spine fusion.  Moreover, although the VA medical 
expert opined that the absence of medical evidence relating 
to the veteran's cervical spine for the period from 1993 to 
1998 made it unlikely that the veteran's cervical spine 
disorder was attributable to the veteran's service, the Board 
finds that veteran's current cervical spine disorder clearly 
had its onset during his service, particularly given the 
chronicity of his symptomatology during his service and again 
following his service.  The Board notes that the veteran is 
competent to testify as to the continuity and chronicity of 
his symptoms, and that the letter from Dr. Schwalm supports 
his assertions of medical treatment following service.  
Likewise, the Board finds that the history provided by the 
veteran to VA to be credible and have significant probative 
value.  Furthermore, the Board places significant probative 
value on the May 2000 opinion of Dr. Ginnebaugh, which was 
based on review of the evidentiary record and the results of 
physical examinations, and which concluded that it was likely 
that the veteran's status-post cervical spine fusion was 
related to the veteran's service.  See also 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  
In short, the medical evidence of record, in combination with 
the veteran's testimony, indicates that the veteran's status-
post cervical spine fusion was likely incurred during his 
military service.  See 38 U.S.C.A. §§ 101(24), 1131; 
38 C.F.R. §§ 3.303, 3.6(a).  Accordingly, the Board finds 
that, resolving any remaining doubt in the veteran's favor, 
service connection is warranted for status-post cervical 
spine fusion.

Under the prior and revised provisions of 38 U.S.C.A. 
§ 5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to 
material evidence.  Accordingly, the Board concludes that 
service connection is warranted for status-post cervical 
spine fusion.




ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, service connection for a status-post 
cervical spine fusion is granted.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

